DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fieldman (2017/0039867).
Regarding claim 1, Fieldman discloses a computer-implemented method for creating and sharing Interactive content, the method comprising the steps of: 
providing First Media and/or text content as speaker notes in one or multiple languages to first user (allows a presented to read/present content without breaking eye contact with a recording device, paragraph 0613);
providing Second Media by first user using First Media and/or text content (paragraph 0600); 

sharing the stored interactive content (fig. 16A, fig. 42).

Regarding claim 2, Fieldman discloses the method as claimed in claim 1, wherein the step of providing further comprises the step of recording second media by first user using First Media and/or text content (paragraph 0613).

Regarding claim 3, Fieldman discloses the method as claimed in claim 1, wherein the step of providing further comprises the step of recording second media by first user using First Media and/or text content as voice narration script (paragraph 0613).

Regarding claim 4, Fieldman discloses the method as claimed in claim 1, wherein the step of processing further comprises the step of adding a call-to-action button within interactive content with hyperlink to any online resource or web content or application (fig. 42).

Regarding claim 5, Fieldman discloses the method as claimed in claim 1, wherein the step of processing further comprises the step of combining or merging both first media and second media (fig. 16A).

Regarding claim 7, Fieldman discloses the method as claimed in claim 1, wherein the step of processing further comprising the steps of: generating the interactive content access URL; and receiving the interactive content access URL by first users (fig. 11, see also paragraph 0138).

Regarding claim 8, Fieldman discloses the method as claimed in claim 1, wherein the step of sharing further comprises the step of posting the Interactive content and/or interactive content URL on any online platform and/or sharing over network-based communication platform or apps (fig. 11).

Regarding claim 9, Fieldman discloses the method as claimed in claim 1, wherein the step of sharing further comprises the step of sharing Interactive content with second user (fig. 11).

Regarding claim 10, Fieldman discloses the method as claimed in claim 1, wherein first media is images, photos, videos, audio, videos with audio, text, text animations, animated graphics, interactive animation, interactive poll questions (paragraph 0565-0569).

Regarding claim 11, Fieldman discloses the method as claimed in claim 1, wherein second media is video, video with audio, audio only (presenter feed, paragraph 0571-0572).

Regarding claim 12, Fieldman discloses the method as claimed in claim 1, wherein the step of sharing further comprises the step of sharing interactive content with second user; and loading and playing interactive content on second user devices by second user (paragraphs 0585-0586).

Regarding claim 13, Fieldman discloses the method as claimed in claim 12, wherein the step of loading and playing further comprising the steps of: displaying a call-to-action button of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fieldman.
Regarding claim 6, Fieldman discloses the method as claimed in claim 1, but fails to disclose the step of processing further comprising the steps of transcoding and/or encoding and/or processing first media and/or second media, in multiple media formats and resolutions.
Examiner takes official notice that transcoding content to multiple formats was notoriously well known in the art at the time of effective filing, as accessing content under different network conditions and from different receiver devices often necessitates accessing said content at higher or lower resolutions or compression formats.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421